Title: Pierre Samuel Du Pont de Nemours to Thomas Jefferson, 26 May 1815
From: Du Pont de Nemours, Pierre Samuel
To: Jefferson, Thomas


          
            Très cher et très noble Ami, Eleutherian Mill, near Wilmington a delaware 26 may 1815.
            J’avais compté vous porter moi même la nouvelle de mon arrivée en Amérique. Mais vos Journaux Sont des indiscrets, et je Suis resté chez mes
				Enfans, entouré de mes Petits-Enfans, plus longtems que je ne l’avais projetté.
            L’Espoir de trouver à Mounticello un Frere en Economie politique, un Maitre en Philosophie, est fortement entré dans le choix de ma retraite, Si c’est une Retraite.
            
            Je ne crois pas encore que c’en Soit une. Je ne regarde mon voyage et mon Séjour que comme l’acquisition d’un nouveau Cabinet plus paisible, où je pourrai travailler à me perfectionner, à murir mes idées, à les mieux lier, à les mettre avec plus d’ordre et de talent Sous les yeux des Hommes que Dieu appelle, ou appellera, à proposer et à rédiger des Constitutions et des Loix.
            A peine m’est-il arrivé une couple de fois dans ma longue vie d’être à peu près content de mon ouvrage. Il m’a fallu occuper à la fois mes deux mains, mes deux yeux, les deux cotés de ma Tête à des choses tout-à-fait differentes, dont l’une nuisait toujours à l’autre. Les devoirs de l’Administrateur, et les affaires du Pere de Famille donnaient trop de distractions au Philosophe.
            Aujourd’hui, je Suis moralement Sur de mon diner.
            Je n’ai pas d’inquiétude pour mes Enfans. Ils ont toujours été des hommes d’esprit de probité, et de courage. Ils peuvent servir utilement le Pays où j’ai cru devoir les placer. Ils ont acquit une capacité très distinguée. S’ils l’emploient à procurer à mes Petits-Enfans une existence absolument indépendante, ils pourront  les laisser parmi les plus libres et les plus êclairés de leurs Concitoyens éclairés et libres.
            Ils ont eu de belles et bonnes Femmes. Les hommes Se font comme les mérinos; et pour tous les Animaux qui naissent en nombre égal de chaque Sexe et qui ont atteint leur plein développement Dieu a imaginé l’Amour, afin d’apparier les races. J’ai donc d’assez fortes raisons d’espérer que Sous un Gouvernement où la Noblesse n’est pas point héréditaire et n’influe pas Sur les mariages ma Famille deviendra illustre, méritera de l’être.
            Je n’ai plus d’engagemens positifs avec aucun Etat politique.
            Je n’ai à craindre ni d’être appellé à une Magistrature, ni d’en être expulsé.
            Je n’aurai point à improviser des discours dans une Assemblée, ni à les écrire du Soir au lendemain pour un Conseil d’Etat ou pour un Comité de Législation.
            J’aurai le tems de cultiver ce que Dieu a bien voulu m’accorder de raison, pour juger et contenir l’impétuosité naturelle qu’il m’avait aussi donnée.
            Je n’ai encore êté qu’un jeune homme actif, avec de bons Sentimens.—Mes cheveux blancs me demandent et me commandent d’etre enfin quelque chose de plus.
            Je pourrai consulter Jefferson et Corréa. Aucun Empereur n’a deux Conseillers de cette force.
            Aussi ne travaillerons nous pas pour des Empires; mais pour le monde et pour les Siecles.
            
            La conjoncture y est favorable.
            Dix ou douze grandes Républiques Se forment Sur votre Continent. Elles S’y établiront et S’y consolideront quand même quelques unes d’entre elles pourraient être passagerement vaincues par la force ou la faiblesse de l’Espagne européenne.
            Trois de ces Républiques déja unies m’ont fait l’honneur de me consulter.
            Elles Se confédereront toutes, et aussi avec votre République victorieuse, qui leur donnera de bons exemples et pourra de même en recevoir.
            Ces Confédérations, Si elles Sont bien conçues et Sagement Stipulées, pourront faire de l’Amêrique une République immense, ayant deux mille lieues de long Sur cinq cent lieues de largeur moyenne.—Nous rirons alors de ceux qui ont cru Si longtems qu’on ne pouvait organiser de République
				hors de l’enceinte d’une petite ville ou d’un petit canton.
            Nous en rirons, mais avec une indulgente modération. Ils n’avaient point encore l’idée des Gouvernemens représentatifs, et ils avaient l’experience du danger des Assemblées tumultueuses.
            Les Gouvernemens représentatifs commencés en Angleterre, et perfectionnés aux Etats unis par des Senats qui ne Sont point héréditaîres, n’ont encore nulle part atteint la perfection dont ils Sont Susceptibles. Il aurait fallu les commencer par le commencement, par une bonne
				constitution de Commune dont les principes même ne Sont encore posés en aucun Pays.
            Mais dès qu’on Sera parvenu à former des Communes justes, raisonnables et bien Administrées, il n’y aura rien de plus facile que d’instituer avec un certain nombre de ces bonnes Communes de bons cantons, puis avec ces bons cantons de bons districts, avec les bons districts de bons Cercles, avec les bons Cercles d’excellentes Républiques, et avec  Ces excellentes Republiques de puissantes et paisibles Confédérations.
            Le chaos actuel de l’Amérique espagnole dont il faudra Sortir par des Gouvernemens, me Semble  offrir plus de chances pour les avoir bons, que l’orage guerrier de l’Europe.  Ma raison pour concevoir cette opinion et cette esperance est que l’Amérique n’a point encore de Princes, et qui ont Si ce n’est un pauvre Roi de Portugal dont l’exemple n’est pas tentatif.
            Les Généraux des Insurgés ne pourront pas aisément se faire Princes ni Rois. Ils Sont obligés d’armer leur Peuple pour l’indépendance Et vos Etats-unis quand ils ont eu conquis la leur n’ont pas couronné Washington: 
				Les Secours qu’ils auront à donner en Armes et en munitions, ajouteront du poids à leur exemple Dès
				que la liberté
				Américaine Sera clairement assurée contre les absurdes et orgueilleuses
				et rapaces prétentions de l’Europe, les habitans de chaque division naturelle indiquée par les montagnes et les rivieres Songeront à Se donner une Patrie; et leurs Chefs Se trouveront heureux d’en être les Magistrats.
            Ce Sera l’emploi l’affaire d’un très petit nombre d’années, pendant lesquelles la malheureuse Europe Sera livrée à une guerre affreuse; mais dont le dernier résultat ne Sera point aussi funeste que nous pourrions être portés à le croire.
            Le despotisme militaire ne pourra pas Se Soutenir. Les Nations ne Suffiraient point aux Armées. Buonaparte et Son armée invoquent aujourd’hui des idées républicaines, ou même plus que Républicaines, des idées populaires, la haine contre les nobles, contre les Prêtres, contre les mauvais impôts.
				Il n’y a qu’un pas de cette disposition d’esprit à la haine révolte contre les Rois. dans deux ans l’empereur Napoléon ne parviendra plus à Satisfaire à la fois Ses troupes et Ses Sujets. Troupes et Ses Sujets. L’embarras où il Se trouvera conduirait plustot à une nouvelle Ochlocratie qu’à la continuation d’un Gouvernement arbitraire
				et absolu.
            Vers le même tems l’Allemagne, l’Italie, l’Angleterre peut-être, S’ennuieront de combattre pour une Famille, qu’elles ne pourraient pas Soutenir Si leurs Soldats réussissaient la retablir ramener en France, parce qu’on ne croirait plus à Ses promesses, et que la fierté nationale demeurerait trop offensée. La grande apparence est que l’Allemagne l’Italie, l’Agngleterre même, renverront leurs Rois et non pas renonceront non Seulement leurs Rois, mais à la Royauté.
            Aucun de ces Pays cependant ne voudra obeir à Buonaparte car Sa Royauté Serait fort dure dans ces Pays etrangers, et il n’aura plus la force de les  contraindre. Son Empire resterait-il Seule Seul au milieu de toutes ces nouvelles Républiques? et
				celles-ci  consentiront elles à de mauvaises constitutions, Si l’Amérique en a de bonnes? Nil desperandum
            Je Suis très faché d’être vieux; bien plus encore que le passage aux Gouvernemens libres doive couter tant de Sang. On n’en aurait pas versé une goutte Si les détestables Lameth n’avaient pas Souillé la révolution française par les Séditions qu’eux et leurs Amis ont organisées.—Mais là dessus ce qui est fait est fait. Une partie de ce qui est à faire, en bien, en mal, est devenu inévitable. Tachons d’adoucir et d’abréger les calamités; c’est une très belle mission.
            Bon Jefferson, aides y ques vos lumieres y aident mon courage. Mes calculs Sur les diverses époques de ma vie me promettent encore environ huit ans. Vous en avez trois de moins que moi, et je crois votre Santé
				meilleure que la mienne.
            Ne mourons pas Sans avoir placé le tems qui nous reste à grand profit.
            Je vous embrasse avec tendresse et respectDuPont (de nemours)
          
          
            Ma Femme êtait malade lors de mon départ. Elle n’a pu me Suivre. Je l’attends dans quelques mois, ou au plus tard dans un an. Jusqu’à Son arrivée, je n’aurai que la moitié de mon esprit. Elle m’est d’un grand Secours: Sa tête et Son coeur Sont pleins de conseils excellens.
            Mais je ne pouvais attendre à Paris l’arrivée de Buonaparte devenu hypocrite. Je Savais ce qu’il en a couté, même de gloire, à Cicéron pour avoir cru aux promesses d’Octave. Et ce que je puis encore faire de bon travail ne me permettait pas de m’exposer à mourir dans un cachot, par les refus qu’il m’aurait convenu de rendre très fiers.
            Je compte aller avec Corréa passer quelques jours à Mounticello, quand nous Serons instruits que vous y Serez de retour.
          
         
          Editors’ Translation
          
            
              Very dear and noble Friend,  Eleutherian Mill, near Wilmington in delaware 26 may 1815.
              I had intended to advise you of my arrival in America personally, but your newspapers are indiscreet, and I stayed longer than I had planned with my children, surrounded by my grandchildren.
              The hope of finding at Monticello a brother in political economy and a master of philosophy entered very much into the choice of my retreat, if this is a retreat.
              I still do not believe that it is one. I consider my trip and sojourn to be but the acquisition of a new, more tranquil study, where I will be able to work at perfecting myself, developing, linking, and better organizing my ideas under the eyes of men on whom God calls, or will call, to propose and draft constitutions and laws.
              In my long life I have been satisfied with my work on only a couple of occasions. I have had to use both my hands, both my eyes, and both sides of my head simultaneously in order to take care of many quite different things, and one task was always interfering with the other. Administrative duties and paternal matters provided too many distractions to the philosopher.
              Today, I am morally sure of my dinner.
              I have no worries about my children. They have always been men of wit, integrity, and courage. They can usefully serve the country in which I thought it appropriate to place them. They have achieved a very distinguished position. If they use it to procure for my grandchildren an absolutely independent life, they will leave them among the most free and enlightened of their free and enlightened fellow citizens.
              They have had beautiful and good wives. Men are made like merinos; for all the animals that are born with equal numbers of each sex, once they have reached their full development, God invented love in order to pair up the races. Therefore, I have good reasons to hope that under a government in which nobility is not hereditary and has no influence over marriage, my family will become illustrious and will deserve to be so.
              I no longer have commitments to any political state.
              I fear neither being called to office nor being expelled from it.
              I will no longer have to improvise speeches in an assembly or write them overnight for a state council or legislative committee.
              I will have time to cultivate what God was willing to grant me by way of reason in order to judge and restrain the natural impetuosity that he has also given me.
              Until now I have only been an active young man full of good intentions. My white hair requests and commands me to be something more at last.
              I will be able to consult Jefferson and Corrêa. No emperor has two such worthy counselors.
              Also, we will not be working for empires, but for the world and the centuries to come.
              The situation is favorable for it.
              Ten or twelve large republics are being created on your continent. They will establish themselves and grow stronger, although a few might be temporarily vanquished by the strength or weakness of European Spain.
              Three of these republics, which are already united, have done me the honor of consulting me.
              They will all become confederations and will join your victorious republic, which will give them good examples to follow and will receive the same from them.
              These confederations, if they are well conceived and wisely set up, will be able to make America into an immense republic two thousand leagues in length and, on average, five hundred in breadth. Then we will laugh at those who believed for so long that a republic could not be organized outside the limits of a small city or canton.
              We will laugh about it, but with indulgent moderation. They had no idea yet about representative governments, and they had experienced the danger of tumultuous assemblies.
              Representative governments, which started in England and were perfected  by nonhereditary senates in the United States, have nowhere, as of  yet, reached the perfection of which they are capable. They should have started from the beginning with a good communal constitution, the principles of which have not yet been formulated in any country.
              But as soon as just, reasonable, well-administered communes have been formed, nothing will be easier than to take a certain number of the better ones and create good cantons with them. Then, with these good cantons form good districts; with good districts establish good circles; with good circles found excellent republics; and with these excellent republics produce powerful and peaceful confederations.
              
              It seems to me that the current chaos in Spanish America, which will have to be overcome by its governments, still offers a better chance to form good ones, than the warlike storm of Europe. My reason for this opinion and hope is that America does not yet have princes, except a poor king of Portugal, whose example is not tempting.
              The insurgent generals will not easily turn themselves into princes or kings. They have to arm their people for independence, and your United States, when they had won their independence, did not crown Washington; the aid they will have to give in arms and munitions will add weight to their example. As soon as American liberty will be clearly assured against the absurd, arrogant, and predatory pretensions of Europe, the inhabitants of each natural region defined by mountains and rivers will think of establishing a Fatherland; and their chiefs will be happy to be its magistrates.
              It will be a matter of only a few years, during which unhappy Europe will fall into a dreadful war, but the final result will not be as fatal as we might be led to think.
              Military despotism will be unable to sustain itself. Armies alone do not suffice for nations. Today, Bonaparte and his army put forth republican ideas, or even more than republican, popular ideas: hatred of the aristocracy, priests, and bad taxes. From this frame of mind it is only one step to a revolt against kings. In two years the Emperor Napoleon will no longer be able to satisfy both his troops and his subjects. The difficulty in which he will find himself would lead to a new ochlocracy rather than the continuation of an arbitrary and absolute government.
              At about the same time, Germany, Italy, and perhaps England will tire of fighting for a family that they could not support even if their soldiers succeeded in bringing it back to France, because the people would no longer believe its promises and national pride would still be too offended. Germany, Italy, and even England will clearly get rid of their kings and renounce not only specific rulers, but monarchy as well.
              None of these countries, however, will willingly obey Bonaparte, because his rule would be very harsh in these foreign countries, and he will no longer have the strength to force them to accept it. Would his empire be the only one remaining amidst all these new republics? And would these republics accept bad constitutions if America has good ones? Nil desperandum
              I am very angry at being old; and even more for the fact that the transition to free governments would cost so much blood. Not a drop of it would have been spilled if the detestable Lameths had not defiled the French Revolution by seditions organized by them and their friends. But in this respect, what is done is done. Some  portion of what remains to be accomplished, both good and ill, has become inevitable. Let us try to soften and shorten the calamities; it is a very important mission.
              Good Jefferson, may your enlightenment increase my courage. My calculations of the various periods of my life promise me still about another eight years. You are three years younger than I am, and I believe your health is better than mine.
              Let us not die without having put the time left to us to good use.
              I embrace you with tenderness and respectDuPont (de nemours)
            
            
            
              My wife was sick when I left. She could not accompany me. I am expecting her in a few months or at most in a year. Until her arrival I will have only half of my intellect. She is of great help to me; her head and heart are full of excellent advice.
              But I could not await in Paris the arrival of Bonaparte, who had turned into a hypocrite. I knew what it had cost Cicero, even in glory, after he believed Octavius’s promises, and the good work that I am still able to do kept me from risking death in a prison cell because it would have suited me to make very arrogant refusals.
              Corrêa and I intend to come and spend a few days at Monticello once we are told that you have returned.
            
          
        